DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the limitation "for one or more forms for forming one or more subsurface structural elements configured to apply soil forced to a structural foundation" in lines 2 and 3.  This limitation not only is grammatically correct but it prevents the claim from being in the form of a complete sentence – as is required for US patent practice.  Appropriate correction is required.

Double Patenting
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,113,289; 1-20 of U.S. Patent No. 10,519,618; and 1-20 of U.S. Patent No. 11,118,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the contain the same structural features and functional purpose and therefore consist of essentially the same subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "for one or more forms for forming one or more subsurface structural elements configured to apply soil forced to a structural foundation" in lines 2 and 3.  There is insufficient antecedent basis for the ‘form’ and ‘subsurface structural elements’ limitations in the claim.  In addition to not only failing to provide proper antecedent basis, this limitation fails to positively claim the ‘form’ and ‘subsurface structural elements’ features of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadros et al. (US 2011/0002744).
Regarding claim 21, Tadros discloses a method of providing a form [12, 20] to construct a subsurface structural element [the spliced pile; paragraphs 2 & 18], wherein geotechnical conditions are assessed at the site via a field investigation to increase/decrease the length of the pile while forming it in-situ [paragraphs 3 & 4].
Additionally, the Examiner notes that, as a licensed Geotechnical Engineer in the State of New York, geotechnical investigations are performed at the installation site prior to the construction of literally all foundation projects (e.g. SPT, CPT, percolation, water content, direct shear, Atterberg Limits etc.) to quantify the soil/rock properties across the installation site such that the appropriate foundation type/material/construction method can be used.  This is not only to minimize cost but also ensure safety of the foundation structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619